United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0384
Issued: August 12, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 10, 2018 appellant filed a timely appeal from an August 22, 2018 merit
decision and an October 26, 2018 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $1,325.75 for the period September 2, 2017 through June 23, 2018; (2) whether OWCP

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the October 26, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

properly denied waiver of recovery of the overpayment; and (3) whether OWCP’s Branch of
Hearings and Review properly denied appellant’s September 19, 2018 request.
FACTUAL HISTORY
On July 14, 2016 appellant, a 46-year-old city carrier, filed a traumatic injury claim (Form
CA-1) alleging that she sustained a sprain of the left shoulder when her vehicle was struck by
another vehicle while in the performance of duty. OWCP accepted the claim for contusion of left
shoulder, contusion of left knee, sprain of ligaments of cervical spine, and strain of muscle, fascia,
and tendon of lower back.
By letter dated March 3, 2017, OWCP notified appellant that she was placed on the
periodic compensation rolls effective February 5, 2017. The letter indicated that deductions were
being made for basic life insurance in the amount of $18.60. OWCP advised appellant that, if she
had optional life insurance or health insurance benefits coverage, she should contact OWCP as she
was responsible for those premiums.
In an April 13, 2018 letter, the Office of Personnel Management (OPM) notified OWCP
that appellant had elected postretirement basic life insurance (PRBLI) coverage -- 75 percent
reduction, Option B 5 times salary -- full reduction, and Option C Family -- one time full reduction,
effective September 2, 2017. It noted that her adjusted annual salary on which life insurance
deductions was based increased to $61,201.00. OPM provided a form that appellant completed on
April 1, 2018, indicating that she wanted to continue Federal Employees’ Group Life Insurance
(FEGLI) in retirement with no reduction in basic life insurance, no reduction in Option A standard
optional insurance, and no reduction in Option B or Option C family optional insurance.
In a July 10, 2018 correction letter, OPM notified OWCP that appellant had elected PRBLI
coverage with no reduction, effective September 2, 2017.3 It noted that her adjusted annual salary
on which life insurance deductions was based increased to $61,201.00.
In a letter dated July 13, 2018, OWCP noted that the changes reflected in the July 10, 2018
letter were updated in the system.
By notice dated July 19, 2018, OWCP advised appellant of its preliminary determination
that an overpayment of compensation occurred in the amount of $1,325.75 for the period
September 2, 2017 through June 23, 2018, because she had elected PRBLI with no reduction
effective September 2, 2017, but OWCP did not begin deducting the elected PRBLI premiums
from her compensation payments until June 24, 2018. Consequently, appellant was in arrears for
the premiums from September 2, 2017 through June 23, 2018. OWCP found that she was without
fault in the creation of the overpayment. It advised appellant of her right to request a telephone
conference, a final decision based on the written evidence, or a prerecoupment hearing, if she
objected to the decision or requested waiver of the recovery of the overpayment. OWCP further
advised appellant to complete an overpayment recovery questionnaire (Form OWCP-20) and
submit supporting financial documentation. It mailed the preliminary determination to appellant’s
3

The previous options for Option B and Option C remained the same.

2

address of record and afforded her 30 days to provide the requested information. No response was
received.
By decision dated August 22, 2018, OWCP finalized its preliminary determination that
appellant had received an overpayment of compensation in the amount of $1,325.75 for the period
September 2, 2017 through June 23, 2018, because PRBLI premiums were not properly deducted
from her compensation payments for that period. It found that she was without fault in the creation
of the overpayment, but denied waiver of recovery because she had not responded to the
overpayment recovery questionnaire or provided supporting financial documentation. OWCP
directed appellant to repay the $1,325.75 overpayment in full.
On September 19, 2018 appellant contested the overpayment via an overpayment action
request form. She contended that she did not receive the July 19, 2018 preliminary overpayment
determination until August 23, 2018. Appellant’s request form was addressed to OWCP’s Branch
of Hearings and Review.
By decision dated October 26, 2018, OWCP’s hearing representative denied appellant’s
request, finding that she did not request a hearing on the preliminary overpayment determination,
and that the final overpayment determination was not subject to 5 U.S.C. § 8124(b).
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death of
an employee resulting from personal injury sustained while in the performance of his or her duty.4
When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.5
Under FEGLI, most civilian employees of the Federal Government are eligible to
participate in basic life insurance and one or more of the options.6 The coverage for basic life
insurance is effective unless waived7 and the premiums for basic and optional life coverage are
withheld from the employee’s pay.8
A 1980 amendment of 5 U.S.C. § 8706(b)(2) provided that an employee receiving
compensation under FECA could elect continuous withholdings from his compensation, so that
his or her life insurance coverage could be continued without reduction. Regulations at 5 C.F.R.
§ 870.701 (December 5, 1980) provided that an eligible employee had the option of choosing no
life insurance; Option A -- basic coverage (at no additional cost) subject to continuous
4

5 U.S.C. § 8102(a).

5

Id. at § 8129(a).

6

Id. at § 8702(a).

7

Id. at § 8702(b).

8

Id. at § 8707.

3

withholdings from compensation payments that would be reduced by two percent a month after
age 65 with a maximum reduction of 75 percent; Option B -- basic coverage (at an additional
premium) subject to continuous withholdings from compensation payments that would be reduced
by one percent a month after age 65 with a maximum reduction of 50 percent; or Option C -- basic
coverage subject to continuous withholdings from compensation payments with no reductions after
age 65 (at a greater premium).9
When an underwithholding of life insurance premiums occurs, the entire amount is deemed
an overpayment because OWCP must pay the full premium to OPM upon discovery of the error.10
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount of
$1,325.75 for the period September 2, 2017 through June 23, 2018.
The record reflects that OPM notified OWCP of an underwithholding of PRBLI premiums
for the period September 2, 2017 through June 23, 2018. By letter dated July 10, 2018, OPM
notified OWCP that appellant had elected PRBLI coverage with no reduction, effective
September 2, 2017. OWCP calculated the amount of the underwithholding and resulting
overpayment to be $1,325.75 as it had not deducted PRBLI premiums from her compensation
benefits until June 24, 2018. As OWCP failed to deduct the elected PRBLI premiums for the
period September 2, 2017 through June 23, 2018, appellant received an overpayment of
compensation in the amount of $1,325.75 during this period.11
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment must be recovered unless “incorrect
payment has been made to an individual who is without fault and when adjustment or recovery
would defeat the purpose of [FECA] or would be against equity and good conscience.”12 Section
10.438 of OWCP regulations provides that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP.
This information is needed to determine whether or not recovery of an overpayment would defeat
the purpose of FECA or be against equity and good conscience. Failure to submit the requested
information within 30 days of the request shall result in denial of waiver.13

9

See V.H., Docket No. 18-1124 (issued January 16, 2019).

10

5 U.S.C. § 8707(d). See Keith H. Mapes, 56 ECAB 130 (2004); James Lloyd Otte, 48 ECAB 334 (1997).

11

See E.H., Docket No. 15-0848 (issued July 6, 2016); V.B., Docket No. 15-0157 (issued March 16, 2015).

12

5 U.S.C. § 8129(a)-(b); R.C., Docket No. 19-0371 (issued June 12, 2019).

13

20 C.F.R. § 10.438.

4

ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
The fact that a claimant is without fault in creating an overpayment does not preclude
OWCP from recovering the overpayment.14 As OWCP found appellant without fault in the
creation of the overpayment, waiver must be considered, and repayment is still required unless
adjustment or recovery of the overpayment would defeat the purpose of FECA or be against equity
and good conscience.15 Appellant, however, has the responsibility to provide the appropriate
financial information to OWCP.16
In its preliminary overpayment determination dated September 13, 2018, OWCP advised
appellant of her right to request a telephone conference, a final decision based on the written
evidence, or a prerecoupment hearing, if she objected to the decision or requested waiver of the
recovery of the overpayment. It further advised her to complete an overpayment recovery
questionnaire (Form OWCP-20) and submit supporting financial documentation. OWCP afforded
appellant 30 days to furnish the requested financial information. Appellant did not respond.
As appellant failed to submit a completed overpayment recovery questionnaire and
supporting financial documentation, OWCP did not have the necessary financial information to
determine if recovery of the overpayment would defeat the purpose of FECA or be against equity
and good conscience.17 In requesting waiver, the overpaid individual has the responsibility for
submitting financial information.18 Appellant failed to furnish documentation, as required by
section 10.438 of OWCP’s implementing regulations; therefore, she was not entitled to waiver.19
The Board, consequently, finds that OWCP properly denied waiver of recovery of the overpayment
of compensation.20
LEGAL PRECEDENT -- ISSUE 3
OWCP’s regulations provide that a claimant may request a prerecoupment hearing with
respect to an overpayment.21 Failure to request the prerecoupment hearing within 30 days shall

14

See George A. Rodriguez, 57 ECAB 224 (2005); Joyce O. Diaz, 51 ECAB 124 (1999).

15

20 C.F.R. § 10.436.

16

Id. at § 10.438; see also S.M., Docket No. 17-1802 (issued August 20, 2018).

17

T.B., Docket No. 18-1449 (issued March 19, 2019).

18

See supra note 13; see also R.O., Docket No. 18-0076 (issued August 3, 2018).

19

Id.; see also E.K., Docket No. 18-0587 (issued October 1, 2018).

20

See E.S., Docket No. 18-1293 (issued January 28, 2019).

21

20 C.F.R. § 10.432. See E.M., Docket No. 17-1502 (issued February 22, 2019).

5

constitute a waiver of the right to a hearing.22 The only right to a review of a final overpayment
decision is with the Board.23 The hearing provisions of section 8124(b) of FECA24 do not apply
to final overpayment decisions.25
ANALYSIS -- ISSUE 3
The Board finds that OWCP’s Branch of Hearings and Review properly denied appellant’s
September 19, 2018 request.
OWCP’s July 19, 2018 preliminary determination of overpayment provided appellant with
a right to request a prerecoupment hearing within 30 days. The record shows that OWCP properly
mailed its July 19, 2018 preliminary determination to appellant’s last known address.26 However
no response was received. By decision dated August 22, 2018, OWCP finalized its preliminary
overpayment determination. On September 19, 2018 appellant contested the overpayment via an
overpayment action request form addressed to OWCP’s Branch of Hearings and Review.
The Board finds that as appellant’s request form was mailed to the Branch of Hearings and
Review, it was properly treated as a request for a hearing. OWCP’s regulations, however, provide
that when a final overpayment decision is issued, there is no right to a hearing or a review of the
written record, and OWCP does not have discretion to grant such a request. The only right to
appeal is with the Board.27 Appellant’s September 19, 2018 request was made after the final
overpayment determination. Therefore, the Board finds that OWCP properly denied it as she was
not entitled to a hearing under 5 U.S.C. § 8124(b).28
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
$1,325.75 for the period September 2, 2017 through June 23, 2018. The Board further finds that

22

Id.

23

Id. at § 10.440(b).

24

5 U.S.C. § 8124(b).

25

Supra note 23.

26
It is presumed, in the absence of evidence to the contrary, that a notice mailed to an individual in the ordinary
course of business was received by the individual. This presumption known as the mailbox rule arises when it appears
from the record that the notice was properly addressed and duly mailed. The appearance of a properly addressed copy
in the case record, together with the mailing custom or practice of OWCP itself, will raise the presumption that the
original was received by the addressee. See L.C., Docket No. 17-1939 (issued August 23, 2018); George F. Gidicsin,
36 ECAB 175 (1984).
27

Supra note 24.

28
OWCP’s implementing regulations provide that the provisions of 5 U.S.C. § 8124(b) (concerning hearings) and
5 U.S.C. § 8128(a) (concerning reconsiderations) do not apply to final overpayment decisions. Id.

6

OWCP properly denied waiver of recovery of the overpayment. Additionally, OWCP’s Branch
of Hearings and Review properly denied appellant’s September 19, 2018 request.
ORDER
IT IS HEREBY ORDERED THAT the October 26 and August 22, 2018 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: August 12, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

